DETAILED ACTION
In response to the Preliminary Amendments filed on May 16, 2019, claims 34 and 43-46 are amended; and claims 3, 4, 6, 7, 9-20, 22, 23, 26-33, and 47-52 are cancelled. Currently, claims 1, 2, 5, 8, 21, 24, 25, and 34-46 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the key for each of the graphs of Figs. 12B-14B covers the graph and it is unclear what each of the lines are indicating. In particular, it is unclear if the line with “Carotid Pulse” is the line “CAP” in the legend and it is unclear which lines are for “piston movement”, “ECG”, or “R-detection” listed in the legend. It is suggested that applicant add a label to the appropriate lines similar to the label for the line with “ICP” so it is clear what each line of the graph is indicating. Moreover, the axis for these graphs should also be labeled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Specification
The preliminary amendments filed on May 16, 2019 to pg. 1 and pg. 43 are accepted.

However, the disclosure is also objected to because of the following informalities: the following recitations contains informalities:
“an external motor 540” on  pg. 36, line 2 appears to be a typographical error and should be recited as --an external motor 530-- since the motor is identified with reference number 530 in Fig. 5B and on pg. 38, lines 3-6;
“controller 5024” on pg. 37, line 18 appears to be a typographical error and should be corrected to recite --controller 504-- since this is the only instance that the controller recited with that reference number;
“preformed” on pg. 5, lines 15 and 17 and on pg. 8, line 9 appears to be a typographical error and should to be recited as --performed--.
Appropriate correction is required.

Claim Objections
Claims 21, 24, 25, and 34-46 are objected to because of the following informalities:  
Claim 21: the recitation of “said expansion” is suggested to be recited as --said expanding-- so as to avoid confusion of antecedent basis for the recitation. 
Claims 24 and 25: the recitations of “preformed” appear to be typographical errors and should to be recited as --performed--.
Claim 34: the recitation of “said adaptor” on line 12 should be recited as --said volume adaptor-- to avoid to avoid confusion of antecedent basis for the recitation.
Claims 24 and 25 are also objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 3, 5, 8, 21, 24, 25, and 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the recitations of “shrinking a volume of the volume adaptor” in line 6 and “increasing a volume of said volume adapter” on line 10 are confusing because the claim already recites a volume of a volume adaptor on line 2. Therefore, it is unclear whether both or one of the recitations of lines 6 and 10 are referring to the same volume of line 2, or if each of the recitations of lines 6 and 10 referring to another volume of the volume adapter different from that of line 2 and from each other. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to the same volume as recited in line 2 in both lines 6 and 10. Thus, the recitations are suggested to be recited as --shrinking the volume of said volume adapter-- and --increasing the volume of said volume adapter--, respectively, to clarify the confusion. However, if applicant intends to require a different scope, appropriate clarification and citation of support is suggested so as to clarify the confusion and avoid issues of new matter.
Further regarding claim 1, the recitation of “said volume” in line 11 is also confusing because it is unclear which volume the recitation is referring to. Is the recitation referring to the volume of the volume adaptor (of line 2; interpreted as being the general volume of the volume adapter) or the volume at the increased volume state (of line 10)? However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the volume at the increased volume state. Accordingly, the recitation is suggested to be recited as --said volume at the increased volume state-- to clarify the confusion. However, if applicant intends to require a different scope, appropriate clarification and citation of support is suggested so as to clarify the confusion and avoid issues of new matter.
claim 21, the recitation of “expanding a volume of said volume adaptor” on line 6 is also confusing because the claim already recited a volume in line 2 as explained for claim 1 above. Accordingly, as best understood for the purpose of continuous examination, the recitation is also interpreted as referring to the same volume and thus, suggested to be recited as --expanding the volume of said volume adaptor--. 
Regarding claim 34, the recitation of “said timing of a cerebral inflow” on line 11 is confusing because it is unclear how the “cerebral inflow” and the “cerebral blood inflow” are related since lines 9-10 requires a timing of at least one of a cerebral blood inflow and a cerebral diastole. Is the recitation of line 11 further requiring the timing of the cerebral blood inflow of lines 9-10 or is it referring to another different timing? However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the timing of the cerebral blood inflow of lines 9-10 and thus, the recitation is suggested to be recited as --said timing of the cerebral blood inflow-- so as to avoid any confusion. 
Further regarding claim 34, the recitation of “instructions for predicting…inflow” on lines 9-11 is also confusing because it is unclear if the processor is also configured to predict and switch as recited in the instructions or if the processor only contain the instructions of lines 9-11. However, for the purpose of continuous examination, the limitation is interpreted as only being required as instruction but not necessarily being performed by the processor. If applicant intends for the processor to be configured to perform the predicting and switching of lines 9-11, appropriate clarification is required.
Regarding claim 42, the recitations of “the timing parameter” and “the pump parameter” are confusing because it is unclear whether these parameters are one of respective 
Regarding claim 43, the recitation of “said deformable compartment” lack antecedent basis since this is the first recitation of the limitation. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the expandable compartment of line 3 of claim 1.
Regarding claims 41, 42, and 44-46, the recitations of “the controller” in these claims lack antecedent basis because each is the first recitation for each claim. It is noted that respective claims 34 and 40 on which claims 41, 42, and 44-46 are dependent on only recites a processor. Therefore, as best understood for the purpose of continuous examination, the recitation is suggested to be recited as --the processor--.
Claims 2, 5, 8, 24, 25, and 35-46 are rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8, 21, 24, 25, 34-42, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano (US Pub. No. 2009/0177279 A1).
Claim 1. Luciano discloses a method for influencing cerebral perfusion in a patient by repeatedly modifying a volume of a volume adaptor introduced into a cranial volume of said patient, said method comprising: 
estimating a timing or indication thereof of a systolic cerebral blood inflow which forms part of a cerebral blood flow cycle in a cardiac activity of said patient ([0064]; i.e., in synchrony with patient’s biorhythm such as during systole with arterial blood inflow); 
shrinking a volume of said volume adaptor to a decreased volume state in synchronization to said estimated timing of said cerebral blood inflow ([0064]; i.e., compress to increase intracranial space), to an amount sufficient to decrease an intracranial pressure in said cranial volume, such that a flow of said cerebral blood inflow is enhanced ([0085]-[0086]; i.e., increase in intracranial space, increases entry of blood flow); and 
increasing a volume of said volume adapter to an increased volume state relative to said decreased volume state ([0064]; i.e., expanding in synchrony with biorhythm), wherein the volume is more than 20% higher than a volume at said decreased volume ([0056]; i.e., volume capacity of about 0.5 to about 2.0 cubic centimeters).
While Luciano further discloses that the timing and degree of treatment depends on the severity and acuity ([0115]), Luciano does not explicitly disclose wherein said volume is more than 20% higher than a volume at said decreased volume state over less than 30% of said cerebral blood flow cycle. Moreover, the instant disclosure also does not appear to provide criticality for the claimed range since instant pg. 20, lines 14-18 discloses that 30% of a cardiac or ICP cycle is one exemplary percentage. Therefore, it would have been obvious to one of 
Claim 2. Luciano discloses the method according to claim 1, further comprising estimating in said cardiac activity of said patient a timing of a cerebral blood outflow ([0064]; i.e., in synchrony with biorhythm), and wherein said increasing is performed in synchronization to said identified timing of said cerebral blood outflow, thereby increasing intracranial pressure in said cranial volume, such that a flow of said cerebral blood outflow is enhanced ([0054]; i.e., increasing and decreasing cerebral blood flow to a desired range necessary for the individual).
Claim 5. Luciano discloses the method according to claim 1, wherein Luciano further discloses that the timing and degree of treatment depends on the severity and acuity ([0115]), but does not explicitly disclose said increasing is performed less than 1/3 of said cycle before said decreasing. Again, the instant disclosure also does not appear to provide criticality for the claimed range since instant pg. 20, lines 14-18 discloses that 30% of a cardiac or ICP cycle is one exemplary percentage. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Luciano with the feature of said increasing is performed less than 1/3 of said cycle before said decreasing depending on the treatment requirement for the particular patient since Luciano discloses that 
Claim 8. Luciano discloses the method according to claim 1, wherein Luciano further discloses said increasing is initiated prior to a timing of a cerebral blood outflow ([0054], [0064]; since increasing and decreasing cerebral blood flow to a desired range necessary for the individual in synchrony with biorhythm, the increasing is initiated prior to a timing of the cerebral blood outflow because the instant claim does not specify what kind of timing).

Claim 21. Luciano method for influencing cerebral perfusion in a patient by repeatedly modifying a volume of a volume adaptor introduced into a cerebral ventricle of said patient ([0094]; i.e., oscillating compliance device can be implanted into the ventricle for treatment), over several cranial pressure cycles ([0064]; i.e., in synchrony with the biorhythm such as illustrated in Fig. 28), said method comprising: 
estimating a timing of a cerebral blood outflow in a cardiac activity of said patient ([0054], [0064]; i.e., in synchrony with the biorhythm including cerebral blood flow); 
expanding a volume of said volume adaptor in synchronization to said estimated timing of said cerebral blood outflow, to an amount sufficient to increase an intracranial pressure in said cerebral ventricle (Abstract, [0085]-[0086]; i.e., expand and contract to control the intracranial space thereby controlling cerebral blood flow in and out), such that a flow of said cerebral blood outflow is enhanced ([0054]; i.e., increasing and decreasing cerebral blood flow to a desired range necessary for the individual).

Claim 24. Luciano discloses the method according to claim 21, wherein Luciano further discloses that expanding being performed in a first 60% of a diastole of said cycle (see Fig. 28; i.e., since cadence is increasing during the first 60% of the diastole).
Claim 25. Luciano discloses the method according to claim 21, wherein Luciano further discloses said expanding is performed in a last 37% of a diastole of said cycle (see Fig. 27; i.e., since cadence is increasing through the end of the diastole).

Claim 34. Luciano discloses a system for influencing cerebral perfusion in a brain of a patient, comprising: 
a volume adaptor (OCD) having an expandable compartment ([0056]; i.e., compressible composition) sized and shaped to be introduced into a skull of the patient, said volume adaptor operable by switching between a shrunk state (i.e., deflated) sized 
at least one sensor (i.e., monitoring devices including microsensors) for measuring a physiologic output of said patient ([0073], [0099]-[0100]); and 
a processor (i.e., microprocessor) in operating communication with said volume adaptor ([0068]; i.e., since OCD comprise a pump, see [0064], and microprocessor controls the pump), and having instructions for predicting according to said physiologic input a timing of at least one of a cerebral blood inflow and a cerebral diastole ([0064], [0068]; i.e., to in synchrony with biorhythm); and switching said volume adaptor into said shrunk state in synchronization with said timing of a cerebral inflow ([0068]; i.e., gaited to systole and diastole of patient’s heart).
While Luciano further discloses that the microprocessor coordinating the expansion and compression of compressible composition with biorhythms and measurements by the monitoring devices ([0073]) and that the OCD may be implanted for extended period including 80 days ([0132]), but Luciano does not explicitly disclose that wherein said processor is configured to maintain said adaptor in said expanded state for less than 50% of a duration of a cardiac cycle, said processor configured to apply said switching for at least 100 cardiac cycles out of 1000 consecutive cardiac cycles. Again, the instant disclosure also does not appear to provide criticality for the claimed range since instant pg. 51, lines 12-16 discloses that 50%, 30%, 20%, 10%, or intermediate percentages and even the total duration of a cycle are suitable time frame for the inflation. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Luciano with 
Claim 35. Luciano discloses the system according to claim 34, but does not explicitly disclose that said processor further comprises instructions for predicting according to said physiologic input a timing of a cerebral blood outflow and switching said volume adaptor into said expanded state in synchronization with said timing of a cerebral outflow. However, since Luciano discloses that the microprocessor coordinating the expansion and compression of compressible composition with biorhythms and measurements by the monitoring devices ([0073]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the processor of Luciano such that said processor further comprises instructions for predicting according to said physiologic input a timing of a cerebral blood outflow and switching said volume adaptor into said expanded state in synchronization with said timing of a cerebral outflow so as to control the timing and degree of treatment depends on the severity and acuity of the condition ([0115]).
Claim 36. Luciano discloses the system according to claim 34, comprising a pump (i.e., pump) operative to switch said adaptor from a shrunk state to an expanded state ([0064]) and being in less than 50 ms (milliseconds) (see time scale of cadence in Figs. 27, 28).
Claim 37. Luciano discloses the system according to claim 34, wherein said expandable compartment contains fluid ([0059]; i.e., fluid for inflating).
Claim 38. Luciano discloses the system according to claim 34, wherein said processor has instructions for controlling an external ventricular drain in conjunction with activating said pump to provide said switch ([0075]; i.e., since OCD may be placed within brain ventricular space and also comprise an external reservoir, the microprocessor of OCD would coordinate to switch between expanded and deflated states to control ventricular drain to an external reservoir).
Claim 39. Luciano discloses the system according claim 34, wherein Luciano discloses that the compressible composition of OCD having a volume capacity of about 0.5 to 2.0 cubic centimeters and thus, does not disclose that said volume adaptor has a maximal volume of between 3 and 6 cc (cubic centimeters). However, the instant disclosure does not provide criticality for the claimed maximal volume range but only discloses the range as an example (see instant pg. 7, line 5). One of ordinary skill in the art would have recognized that the volume capacity depends on the treatment requirement and also the intended patient. For example, the maximal size for a small intended treatment cavity (such as that for small animal, e.g. a dog in the studies of Luciano)  would be smaller than the maximal size for a large intended treatment cavity (such as that for a larger animal). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Luciano such that said volume adaptor has a maximal volume of between 3 and 6 cc (cubic centimeters) depending on the particular treatment requirement and size of the individual receiving the system and since it has been held that where the general conditions of 
Claim 40. Luciano discloses the system according to claim 34, further comprising a physiological sensor (i.e., monitoring devices such as intracranial monitor or probes) and wherein said processor has instructions to adjust at least one operating parameter of said pump and/or at least one timing parameter in response to an input from said sensor ([0073]; i.e., since microprocessor coordinate the expansion and compression with the measurements by the monitoring devices).
Claim 41. Luciano discloses the system according to claim 40, wherein the controller has instructions to continuously adjust a set of operating parameters of the system in response to patient physiological response ([0070], [0073]; i.e., since microprocessor can regulate the inflation and deflation in real time as needed in by the measured parameters and the microprocessor coordinate the expansion and compression with the measurements by the monitoring devices).
Claim 42. Luciano discloses the system according to claim 40, wherein the timing parameter comprises an interval between expansion and shrinking ([0073]; i.e., in order to coordinate with the timing of the biorhythms and the measurements) and wherein the pump parameter comprises a volume of expansion ([0073]; i.e., amount of expansion of the composition in order to coordinate with the biorhythm and measurements).
Claim 44. Luciano discloses the system according to claim 34, wherein controller has instructions to gradually expand said volume adaptor to a first expansion state at times when pressure in said brain is lower (see Figs. 27, 28 how cadence gradually increased).
Claim 45. Luciano discloses the system according to claim 34, but does not explicitly disclose that the controller has instructions to automatically identify an initial operation set of parameters by trying out a series of parameter settings. However, Luciano further discloses parameters for which the system is tested for such as canine studies of Figs. 40-41 and also that studies of diseases and treatment methods for which the system is suitable ([0094], [0115]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Luciano with parameters from these studies such that the controller has instructions to automatically identify an initial operation set of parameters by trying out a series of parameter settings so as that the system can be used to achieve a desired and or normal range ([0054] of Luciano).
Claim 46. Luciano discloses the system according to claim 34, but does not explicitly disclose that the controller has instructions to automatically generate a pressure volume curve for determining compliance of said brain. However, Luciano further discloses that the intracranial compliance (ICC) being actively modulated ([0064]) and that it is known in the art that the intracranial pressure measurement being useful for calculating intracranial brain compliance ([0115]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Luciano with the feature of the controller has instructions to automatically generate a pressure volume curve for determining compliance of said brain so as that the microprocessor can monitor the intracranial compliance to better control the system to coordinate with the biorhythms and measurements ([0064] of Luciano).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Luciano (US Pub. No. 2009/0177279 A1) in view of Garabedian (US Pub. No. 2006/0129203 A1).
Claim 43. Luciano discloses system according to claim 34, wherein and but does not explicitly disclose that said deformable compartment comprises a non-compliant wall. However, it is noted that Garibaldian discloses a balloon catheter for use in the brain wherein the balloon may comprise a semi-compliant or non-compliant material ([0046]). Therefore, since both Luciano and Garabedian are drawn to systems with an expandable compartment in the form of a balloon, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the expandable compartment with a non-compliant wall since Garabedian discloses that both semi-compliant and non-compliant material are suitable for balloon used for treating the brain ([0046] of Garabedian). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Anile (US Pub. No. 2015/0005800 A1) also discloses the claimed methods and systems in a similar manner as Luciano.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783